Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. provisional patent application 62/706005 filed July 24, 2020 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/4/2022 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the specified sections (where applicable) in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading, including . . . 
(b) 	CROSS-REFERENCE TO RELATED APPLICATIONS.
. . .
(f) 	BACKGROUND OF THE INVENTION.
(1) Technical Field
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98 (or “Background Art”)
(g) 	BRIEF SUMMARY OF THE INVENTION.
(h) 	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) 	DETAILED DESCRIPTION OF THE INVENTION.
Id. (emphasis added).

The use of trademarks, such as “UPS, FedEx, DHL," and “Apple Pay, Google Pay, Square, Mastercard, Visa, Amex, Discover” has been noted in this application (e.g., at ¶¶ [0011] and [0014]).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).   Please check the entire specification for all instances.

The specification should be 1.5 or double spaced (except for the charts), which would include the bullet points/section headings.  

Claim Objections
Claims 1 and 7 are objected to because of the line numbers displayed next to it, which is confusing.  Please remove line numbering in the claim set.

Provisional Type Double Patenting
Claim 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Serial No. 17/576,571.  Though slightly different, the sets of claims are not patentably distinct from each other because the instant claims recite the same limitations contained in the claims of the ‘571 application. As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-12 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the receipt and shipping of an item, using a code to facilitate same (e.g., track the item in transit), and generating a label to be bifurcated and used to facilitate same.  These are long standing commercial practice previously performed at least by shipping, mailing, and delivery companies, such as FedEx, UPS, USPS, etc.  As such, the inventions include an abstract idea(s) under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, using a accessor code and scanner/phone to convey information, doing so at a security checkpoint, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (security checkpoints) (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., recitations regarding plurality of gateways, kiosk, QR codes, RFID tags, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-5, and 7-11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by US 2004/0010430 to Cinquini et al. 
With respect to Claims 1, and 7, Cinq teaches a method (FIGS. 1-3), and a computer, comprising: a processor ([0028];[0025], vending machine, kiosk, “automatically” processing all teach the kiosk, etc. having a processor); a nontransitory memory having stored therein one or more programs programmed to cause the processor to ([0028];[0025], vending machine, kiosk, “automatically” processing all teach the kiosk, etc. having memory with instructions stored thereupon): generate a plurality of accessor codes ([0027];FIG. 3), and to store individual generated accessor codes in corresponding records of a database ([0027], storing information to discern origin (e.g., “airline, railway, or cruise line”); instruct an output device to generate corresponding media each to bear one of the stored accessor codes ([0023]), the generated media comprising two components frangibly joined, one component designed for permanent affixation to an empty envelope, the other component designed to be torn from the envelope and to be carried away from the security checkpoint by a passenger ([0010], teaching mailing by “United States postage mail” includes state of the art in doing so, including certified mailing and insurance, which involve affixing a portion of completed postcard/label to the package, and carrying away another portion of the postcard/label, wherein both portions have a numerical code for tracking; for the state of the art at the time of filing see, e.g., https://www.shippingschool .com/how-can-i-track-a-certified-letter; and https://www.certifiedmaillabels.com/certified-mail-tracking), the generating instructions programmed to direct the output device to generate the accessor code in computer-readable form on both the permanently affixed component and the component to be torn away ([0010], teaching mailing by “United States postage mail” includes state of the art in doing so, including certified mailing and insurance, which involve affixing a portion of completed postcard/label to the package, and carrying away another portion of the postcard/label, wherein both portions have a numerical code for tracking); receive one or more internet messages, the message content indicating that a customer seeks to initiate a parcel shipment ([0010];[0023], USPS teaches receiving scan of package over the internet when a customer seeks to initiate a parcel shipment; FIG. 3), the message content indicating an envelope accessor code from an envelope, the envelope with its affixed accessor code having been prepositioned at a security checkpoint where forbidden items must be surrendered ([0008]) and having been prepared with the accessor code accessible via smartphone reader (bar code scanner), the delivery initiation message having been triggered by a smartphone having accessed the accessor code of the envelope ([0013];[0027], scan information into the kiosk with “scanner or other device”; [0010], USPS employee scans package with scanner); in response to receipt of the initiation message(s), to send messages to request payment information and personal contact information from the smartphone ([0011], subsequently billed; [0023] pay via credit card teaches requesting payment form same; FIG. 3); prepopulate delivery address information of the database record of the received accessor code with address information associated with payment information received from the smartphone ([0013]), and to exchange messages with the smartphone to confirm or modify the delivery address information ([0023];[0028], verify); in response to receipt of the payment and delivery address information, to send internet messages with content instructing retrieval of the envelope from the security checkpoint where the envelope was tendered by the customer (“drop-box” teaches instructing retrieval of envelope left by a customer); and in response to receipt of the payment and delivery information, to send internet messages to a delivery shipper, content of the messages providing the payment and delivery information to the delivery shipper, to arrange shipment of the envelope by a delivery shipper and delivery to an address specified by the delivery information (United States Post Office, FedEx and UPS and the state of the art teach this).
With respect to Claims 2, and 8, Cinq teaches sending messages to the smartphone offering a plurality of payment gateways for selection by a user of the smartphone. [0011]
With respect to Claims 3, and 9, Cinq teaches sending and receiving messages to and from a computer embedded in a kiosk located at the security checkpoint (“touch screen” and “device” could be embedded), the messages from the kiosk providing one or more of the accessor code, personal contact information, payment information, and delivery address information. [0014]
With respect to Claims 4 and 10, Cinq teaches sending messages to the kiosk’s computer instructing the kiosk’s computer to print a label at a printer located at the kiosk. [0013]
With respect to Claims 5, and 11, Cinq teaches the generated media bear the stored accessor codes as printed QR codes. ([0027], a QR code is a 2D barcode)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 6 and 12 are rejected under § 103 as being unpatentable over Cinquini, in view of US 2010/0001862 to Wilson et al.
With respect to Claims 6, and 12, Cinq fails to expressly teach, but Wilson teaches wherein: the generated media bear the stored accessor codes as RFID tags. [0006-08]  Wilson describes other methods of securing and authenticating a label as being weak and describes a need to protect documents and other items from counterfeit activities or from tampering, and for a low-cost, easy-to-use, highly secure adhesive seal or label. [0005-06]  As such, it would have been obvious to one of ordinary skill in the art to modify Cinq to further include the use of RFID tags in the label, in order to provide a more secure label and cost effective means of authenticating the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696